SHERBY, Circuit-Judge.
This is a petition to this court invoking its jurisdiction toYúperinténd and revise as matter.of law a decree of the bankruptcy' court. The decree in question is one rejecting a claim for $30,000 which petitioner offered to prove against the estate of A. F. Hardie' & Co., bankrupts. The controversy was also brought to this court by. appeal, and the .opinion in the appealed case, which has just been handed, down,.shows a full statement of the proceedings in the court below. 149 Fed. 711.
Section 25 of the bankruptcy act of 1898 (Act July 1, 1898, c. 541, 30 Stat. 553 [U. S. Comp. St. 1901, p. 3432]), provides that appeals, as in equity cases, may be taken in bankruptcy proceedings from the courts of bankruptcy to ..the Circuit Court of Appeals in certain specified cases;'the third being “from a judgment allowing or rejecting a debt or claim of $500 or over.” In this case the petitioner’s proper remedy was by appeal; and on appeal the decree below-has been reversed.
The petition'is. therefore denied,.and the petitioner will be taxed with the costs. / .’